Title: John Sheppard to the Committee of the American Philosophical Society, [ca. 6 October 1792]
From: Sheppard, John
To: Committee of the American Philosophical Society



Respected Friends
[ca. 6 Oct. 1792]

I receiv’d through your Casper Wistar a Request to Communicate what Accrued to my Observation in regard to the Hessian fly. I have not been able to Collect much Information in regard to their Progress or ravages, by reason of their late Appearance among us, as we Saw nothing of them till late last spring. What I have made follows in Order.

Qu. 1st. This can be best answer’d from the Eastward where they first Appeared.
2d. have no remarks worth Communicating.
3d. They have been seen up near the head of the Wheat but are mostly found near the ground, between the first and Second Joints where they Suck the Juice and weaken the Straw so that it falls but I believe it may be established as a Certain fact that they never injure the grain, nor Effect it in the least, and Consequently cannot be transported with it.
4th. The Spring wheat was Injur’d with us as much as any but no other grain, nor grass except the Timothy a little.

5th. It seems most Injurious to wheat sown on a low wet Soil, its ravages appear much less in ground recently manur’d.
6th. No Species quite escaped, the yellow bearded least Injured.
7th As near as I can ascertain they have traveled to the Southward about 20 miles a year.
8th not any With us.
9th. We have not had them long Enough to make any experiments.

I am very Respectfully &c:

John Sheppard

